   Case 2:17-cr-00504-WJM Document 50 Filed 12/16/20 Page 1 of 2 PageID: 237



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES,
                                                           No. 2:17-cr-504 (WJM)
        V.
                                                                 OPINION
 JEFFREY LEGETTE.


WILLIAM J. MARTINI, U.S.D.J.:

       This matter comes before the Court on a motion by Defendant Jeffrey Legette
(“Defendant”) for compassionate release and a reduction in sentence pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i) in tight of the Covid-19 pandemic. ECF No. 47. Appointed counsel filed
formal motion on his behalf. ECF No. 47. The Government to responded. ECF No. 48. The
Defendant filed apro se reply. For the reasons stated below, Defendant’s motion is DENIED.

       I.    BACKGROUND

        Mr. Legette was initially arrested by local police on february 19, 2017 for this gun
possession offenses and was released on local bail a few days later. Federal authorities
assumed the prosecution of this matter on June 12, 2017. On June 4, 2018, Mr. Legette pled
guilty to the gun charge and an obstruction offense and was sentenced on April 25, 2019 to a
prison term of 92 months with three years of supervised released to follow. According to the
BOP, Mr. Legette is scheduled for release on July 18, 2024 and scheduled to be released to
home confinement on January 18, 2024.

       II.   DISCUSSION

        Mr. Legette does not have any medical conditions that are noted by the CDC to make
him vulnerable to Covid-19. Defendant argues that he has participated in several
rehabilitative programs and work opportunities, that he has incurred no disciplinary
infractions, and that the nature of the prison enviromnent enhances the likelihood that
prisoners will transmit Covid- 19.

       Under 18 U.S.C. § 3582(c)(l)(A), a court may exercise its discretion and grant a
defendant’s motion to reduce his term of imprisonment if it finds that “extraordinary and
compelling reasons warrant such a reduction” and “such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission.” In light of the Covid
19 pandemic, “[t]he ‘extraordinary and compelling reasons’ inquiry logically has two
components: (a) identification of a medical condition that renders the defendant particularly
vulnerable to serious consequences if infected with COVID-19; and (b) the likelihood of
                                              1
   Case 2:17-cr-00504-WJM Document 50 Filed 12/16/20 Page 2 of 2 PageID: 238



COVID- 19 infection, with particular reference to conditions in the institution in which the
defendant is incarcerated.” United States v. Moore, No. 19-101 (KM), 2020 WL 4282747, at
*3 (D.N.J. July 27, 2020); United States v. Henderson, No. CR 15-0329 (ES), 2020 WL
5055081, at *3 (D.N.J. Aug. 26, 2020) (quoting Moore).

       As a threshold matter, the Court may hear Defendant’s request for compassionate
release because he has exhausted the administrative remedies available within the BOP. 1$
U.S.C. § 3582(c); see Def. Br. at 2, ECF No. 47. As to the merits of the motion, the Court is
sympathetic to Defendant’s health concerns, but finds he has failed to demonstrate
“extraordinary and compelling reasons” justifying his release. Legette concedes that his
current medical condition is not an extraordinary and compelling reason to grant a sentence
reduction as he does not claim it is recognized by the CDC.

      III.   CONCLUSION

      Defendant’s motion for compassionate release and a reduction in sentence pursuant to
18 U.S.C. § 3582(c)(l)(A)(i) is DENIED.

        An appropriate order follows.



                                                    LUA%%MARTINI U.S.D.J.

Date. December 15, 2020
